          Case 5:20-cv-01052 Document 1 Filed 05/18/20 Page 1 of 19 Page ID #:1




 1   Hassan A. Zavareei (SBN 181547)
 2   Kristen G. Simplicio (SBN 263291)
     TYCKO & ZAVAREEI LLP
 3   1828 L Street NW, Suite 1000
 4   Washington, D.C. 20036
     202-973-0900 (p)
 5   202-973-0950 (f)
 6   hzavareei@tzlegal.com
     kaizpuru@tzlegal.com
 7
 8   Todd A. Walburg (SBN 213063)
     BAILEY & GLASSER LLP
 9   475 14th Street, Suite 610
     Oakland, California 94612
10
     Telephone: (510) 207-8633
11   Facsimile: (510) 463-0241
     twalburg@baileyglasser.com
12
13   [Additional counsel on signature page]
14
     Counsel for Plaintiff and the Putative Class
15
                             UNITED STATES DISTRICT COURT
16                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
          KENDRA TRICE and ANDREW                       Case No. 5:20-cv-01052
18        BROWN JR., on behalf of themselves and all
19        others similarly situated,                    CLASS ACTION COMPLAINT
20               Plaintiffs,                            JURY TRIAL DEMANDED
21
          v.                           Action for Breach of Contract;
22                                     Unfair Competition Law, Cal. Bus.
          PENNYMAC LOAN SERVICES, LLC, & Prof. Code §§ 17200 et seq.;
23
              Defendant.               Rosenthal Fair Debt Collection
24                                     Practices Act, Cal. Civ. Code §§ 1788
25                                     et seq.

26
27


                                           CLASS ACTION COMPLAINT - 1
         Case 5:20-cv-01052 Document 1 Filed 05/18/20 Page 2 of 19 Page ID #:2




 1
 2
 3          Plaintiff Kendra Trice and Plaintiff Andrew Brown, Jr., (together, “Plaintiffs”) on
 4   behalf of themselves and all others similarly situated, allege breach of contract, violations of
 5   the Rosenthal Fair Debt Collection Practices Act, and violations of the Unfair Competition
 6   Law against Defendant PennyMac Loan Services, LLC (“PennyMac”). In support of these
 7   claims, Plaintiffs state as follows:
 8                                   NATURE OF THE ACTION
 9          1.     Defendant PennyMac is one of the largest servicers of residential mortgages in
10   the country. According to their website, PennyMac services $368 billion in mortgage loans
11   for 1.7 million homeowners, including in California.
12          2.     But PennyMac impermissibly profits from the homeowners it purports to
13   service by charging and collecting illegal payment processing fees when borrowers make
14   their monthly mortgage payments by telephone or online, or when using a debit card (“Pay-
15   to-Pay Transactions”). PennyMac routinely violates state debt collection law and breaches
16   the uniform terms of borrowers’ mortgages (“Uniform Mortgages”) by charging and
17   collecting these illegal processing fees (“Pay-to-Pay Fees”).
18          3.     PennyMac charges a Pay-to-Pay Fee of up to $15 when borrowers make
19   payments over the phone by speaking with a PennyMac customer service representative, a
20   Pay-to-Pay Fee of up to $5 each time a customer makes a payment online, and a Pay-to-Pay
21   Fee of up to $6.75 for making a payment using a debit card.
22          4.     As a servicer, PennyMac is supposed to be compensated out of the interest
23   paid on each borrower’s monthly payment—not via additional “service” fees that do not
24   reflect the cost to PennyMac of providing such services. Under California law, PennyMac
25   cannot mark-up the amounts it pays third parties to provide borrowers’ services and impose
26   unauthorized charges not explicitly included in the mortgage agreement to create a profit
27   center for itself. None of the Pay-to-Pay Fees are permitted by the mortgage agreements,


                                            CLASS ACTION COMPLAINT - 2
         Case 5:20-cv-01052 Document 1 Filed 05/18/20 Page 3 of 19 Page ID #:3




 1   and, therefore, PennyMac violates California law by charging those fees. And, by charging
 2   these unauthorized Pay-to-Pay Fees, PennyMac violates its contractual obligations to its
 3   borrowers.
 4          5.     Despite its uniform contractual obligations to charge only fees explicitly
 5   allowed under the mortgage, applicable law, and only those amounts actually disbursed,
 6   PennyMac leverages its position of power over homeowners and demands exorbitant Pay-
 7   to-Pay Fees. Upon investigation and belief, the actual cost for PennyMac to process online
 8   mortgage payment transactions is very low—well below the Pay-to-Pay Fees that PennyMac
 9   charges mortgagers. PennyMac pockets the difference as pure profit.
10          6.     Plaintiffs Kendra Trice and Andrew Brown, Jr. paid these Pay-to-Pay Fees,
11   and bring this class action lawsuit individually and on behalf of all similarly situated putative
12   class members to recover the unlawfully charged Pay-to-Pay Fees and to enjoin PennyMac
13   from continuing to charge these unlawful fees.
14                                    JURISDICTION AND VENUE
15          7.     This Court has jurisdiction over PennyMac because PennyMac has its principal
16   place of business in California, does business in California, and performed the wrongful acts
17   giving rise to this lawsuit in California, as described in this Complaint.
18          8.     Venue is proper in this District because PennyMac does business in and
19   maintains its principal place of business in this District, and the causes of action asserted
20   herein arose in this District.
21          9.     Subject matter jurisdiction exists under the Class Action Fairness Act because
22   diversity exists between the defendant and at least one class member and the amount in
23   controversy exceeds $5,000,000.
24                                              PARTIES
25          10.    Plaintiff Kendra Trice is a natural person residing in California who has a
26   mortgage loan serviced by PennyMac.
27


                                        CLASS ACTION COMPLAINT - 3
         Case 5:20-cv-01052 Document 1 Filed 05/18/20 Page 4 of 19 Page ID #:4




 1         11.    Plaintiff Andrew Brown, Jr. is a natural person residing in California who has a
 2   mortgage loan serviced by PennyMac.
 3         12.    Plaintiffs make loan payments over the phone, and each time they do so,
 4   PennyMac charges them a Pay-to-Pay Fee. For example, on November 27, 2019, December
 5   28, 2019, and February 27, 2020, PennyMac charged Plaintiffs a $6.75 Pay-to-Pay Fee for
 6   making a payment over the phone.
 7         13.    Defendant PennyMac is a Delaware limited liability company with a principal
 8   place of business located in Ventura County, California.
 9                                       APPLICABLE LAW
10   ROSENTHAL ACT
11         14.    The Rosenthal Act is a remedial statute [that] should be interpreted broadly in
12   order to effectuate its purpose.
13         15.    The Rosenthal Act defines “debt collector” as “any person who, in the
14   ordinary course of business, regularly, on behalf of himself or herself or others, engages in
15   debt collection.” Cal. Civ. Code §1788.2(c).
16         16.    The Rosenthal Act defines a “consumer debt” as “money, property or their
17   equivalent, due or owing or alleged to be due or owing from a natural person by reason of a
18   consumer credit transaction.” Cal. Civ. Code §1788.2(f).
19         17.    The Rosenthal Act defines “consumer credit transaction” as “a transaction
20   between a natural person and another person in which property, services or money is
21   acquired on credit by that natural person from such other person primarily for personal,
22   family, or household purposes.” Cal. Civ. Code §1788.2(e).
23         18.    The Rosenthal Act prohibits “Collecting or attempting to collect from the
24   debtor the whole or any part of the debt collector’s fee or charge for services rendered, or
25   other expense incurred by the debt collector in the collection of the consumer debt, except
26   as permitted by law.” Cal. Civ. Code § 1788.14(b).
27


                                        CLASS ACTION COMPLAINT - 4
         Case 5:20-cv-01052 Document 1 Filed 05/18/20 Page 5 of 19 Page ID #:5




 1         19.    The Rosenthal Act also makes it illegal to represent that consumer debt “may
 2   be increased by the addition of . . . charges if, in fact, such fees and charges may not be
 3   legally added to the existing obligation.” Cal. Civ. Code § 1788.13(e).
 4         20.    The Rosenthal Act makes it illegal for any entity covered by it to violate the
 5   federal FDCPA. Cal. Civ. Code § 1788.17.
 6   THE CALIFORNIA UNFAIR COMPETITION LAW
 7         1.     The UCL defines unfair business competition to include any “unlawful, unfair,
 8   or fraudulent” act or practice. Cal. Bus. & Prof. Code § 17200.
 9         2.     A business act or practice is “unlawful” under the UCL if it violates any other
10   law or regulation.
11         3.     In addition, a business act or practice is “unfair” under the UCL if it offends an
12   established public policy or is immoral, unethical, oppressive, unscrupulous or substantially
13   injurious to consumers.
14                                  FACTUAL ALLEGATIONS
15   The Mortgage Servicing Industry
16         21.    Mortgage lenders rarely service their own loans. In many cases, lenders
17   specialize in the origination of the loan, but they are not equipped to handle the day-to-day
18   administrative tasks that come with a mortgage. Instead of managing these duties in-house,
19   they assign the servicing rights of their loans to a designated servicer—a company that
20   specializes in the actual management and administration of mortgages.
21         22.    A mortgage servicer is a company that, in turn, handles the day-to-day
22   administrative tasks of a mortgage loan, including receiving payments, sending monthly
23   statements and managing escrow accounts.
24         23.    PennyMac is a loan servicer that operates around the country.
25         24.    Each time a mortgage borrower whose loan is serviced by PennyMac makes a
26   payment over the phone (“Pay-to-Pay Transaction”), PennyMac charges the borrower a
27   Pay-to-Pay Fee of up to $15 when borrowers make payments over the phone by speaking


                                       CLASS ACTION COMPLAINT - 5
          Case 5:20-cv-01052 Document 1 Filed 05/18/20 Page 6 of 19 Page ID #:6




 1   with a PennyMac customer service representative, a Pay-to-Pay Fee of up to $5 each time a
 2   customer makes a payment online, and a Pay-to-Pay Fee of up to $6.75 for making a
 3   payment using a debit card.
 4          25.     The usual cost that a servicer like PennyMac pays to process Pay-to-Pay
 5   Transactions is $0.50 or less per transaction. Thus, the actual cost to PennyMac to process
 6   the Pay-to-Pay Transactions is well below the amounts charged to borrowers, and
 7   PennyMac pockets the difference as profit.
 8          26.     The Uniform Mortgages of PennyMac’s customers do not authorize
 9   PennyMac to charge Pay-to-Pay Fees. In fact, the Pay-to-Pay Fees violate borrowers’
10   mortgages.
11   Named Plaintiffs’ Facts
12          27.     On or around July 2, 2019, Mr. Brown and Ms. Trice, a married couple,
13   purchased a home in Apple Valley, California, through a loan from Get A Rate, LLC,
14   secured by a mortgage on the property (the “Mortgage Agreement”). The Mortgage
15   Agreement is attached as Exhibit A. Mr. Brown took out the mortgage loan secured by his
16   property for personal, family, or household uses.
17          28.     At some point, PennyMac was assigned the servicing rights to the loan. As
18   servicer, PennyMac has the right to collect payments and perform services for the borrower
19   on behalf of the lender. The Mortgage Agreement provides that the loan servicer possesses
20   a “partial interest in” the Note, which may be transferred. See Ex. A ¶ 20. The Mortgage
21   Agreement further provides that “[t]he covenants and agreements of this Security
22   Instrument shall bind (except as provided in section 20) and benefit the successors and
23   assigns of Lender.” Ex. A ¶ 13. 1 PennyMac thus became bound as an assignee to the
24   Mortgage Agreement at the time it acquired the servicing rights.
25
     1
      Section (or Paragraph) 20 provides: “The note or a partial interest in the Note (together with this Security
26   Instrument) can be sold one or more times without prior notice to Borrower. A sale might result in a
     change in the entity (known as the “Loan Servicer”) that collects periodic payments due under the Note
27   and this Security Instrument and performs other mortgage loan servicing obligations under the Note, this



                                            CLASS ACTION COMPLAINT - 6
            Case 5:20-cv-01052 Document 1 Filed 05/18/20 Page 7 of 19 Page ID #:7




 1           29.     Plaintiffs’ mortgage payments are due on the 1st of the month each and every
 2   month, and a late charge will be assessed if payments are not received during the 15-day
 3   grace period.
 4           30.     Each time Plaintiffs make mortgage payments over the phone, PennyMac
 5   charges them a Pay-to-Pay Fee. For example, on November 27, 2019, December 28, 2019,
 6   and February 27, 2020, PennyMac charged Plaintiffs a $6.75 Pay-to-Pay Fee for making a
 7   payment over the phone. These fees are not authorized by the Mortgage Agreement.
 8           31.     PennyMac collects the Pay-to-Pay Fees even though it knows that such fees
 9   are not authorized under the Mortgage Agreement and that it therefore has no right to
10   collect them.
11           32.     Like other borrowers whose mortgages are serviced by PennyMac, Plaintiffs’
12   Mortgage Agreement incorporates standard language from Fannie Mae model mortgages.
13   And like other Fannie Mae mortgages, the Mortgage Agreement states that the servicer
14   “may not charge fees that are expressly prohibited by this Security Instrument, or by
15   Applicable Law.” Ex. A ¶ 14.
16           33.     “Applicable Law” is defined as “all controlling applicable federal, state and
17   local statutes, regulations, ordinances, and administrative rules and orders (that have the
18   effect of law) as well as all applicable final, non-appealable judicial opinions.” Ex. A at 2, ¶
19   (J).
20           34.     The Mortgage Agreement further states that it is “governed by federal law and
21   the law of the jurisdiction in which the Property is located,” i.e., California. Ex. A ¶ 16.
22           35.     Charging Pay-to-Pay Fees not authorized by the Mortgage Agreement violated
23   the Rosenthal Act, i.e., California law. See Cal. Civ. Code §§ 1788.13(e), 1788.14(b), 1788.17.
24
     Security Instrument, and Applicable Law. There might also be one or more changes of the Loan Servicer
25   unrelated to a sale of the Note. If there is a change under the Loan Servicer, Borrower will be given written
     notice of the change . . . . If the Note is sold and thereafter the Loan is serviced by a Loan Servicer other
26   than the purchaser of the Note, the mortgage loan servicing obligations to Borrower will remain with the
     Loan Servicer or be transferred to a successor Loan Servicer and are not assumed by the Note purchaser
27   unless otherwise provided by the Note purchaser.” Ex. A ¶ 20.



                                            CLASS ACTION COMPLAINT - 7
         Case 5:20-cv-01052 Document 1 Filed 05/18/20 Page 8 of 19 Page ID #:8




 1         36.    By collecting Pay-to-Pay Fees in violation of “Applicable Law,” i.e., the
 2   Rosenthal Act, PennyMac breached the uniform covenants of the Mortgage Agreement.
 3         37.    Even if PennyMac was somehow permitted to collect a fee under the auspice
 4   that it is a default related fee, under Paragraph 9 of the Mortgage Agreement, PennyMac’s
 5   demand for payment of Pay-to-Pay Fees was and is a direct breach of that paragraph, too.
 6         38.    Paragraph 9 of the Mortgage Agreement states that only “amounts disbursed by
 7   Lender under this Section 9 shall become an additional debt of Borrower secured by this
 8   Security Instrument.” See Ex. A ¶ 9 (emphasis added).
 9         39.    PennyMac collected more than the amount they disbursed to process the Pay-
10   to-Pay Transactions.
11         40.    The above paragraphs are contained in the Uniform Covenants section of the
12   Mortgage Agreement. PennyMac thus breached its contracts on a class-wide basis.
13         41.    Prior to filing this Complaint, Plaintiffs made written pre-suit demands upon
14   PennyMac.
15         42.    PennyMac was given a reasonable opportunity to cure the breaches
16   complained of herein but has failed to do so.
17                              CLASS ACTION ALLEGATIONS
18         43.    Plaintiffs bring this action on behalf of the following class of persons (the
19   “Class”), subject to modification after discovery and case development:
           All persons (1) with a residential mortgage loan securing a property in
20
           California, (2) serviced or subserviced by PennyMac, (3) and who paid a fee to
21         PennyMac for making a loan payment by telephone, IVR, at an ATM, or the
           internet, during the applicable statutes of limitations through the date a class
22
           is certified.
23         44.    Class members are identifiable through Defendant’s records and payment
24   databases.
25
26
27


                                      CLASS ACTION COMPLAINT - 8
         Case 5:20-cv-01052 Document 1 Filed 05/18/20 Page 9 of 19 Page ID #:9




 1         45.    Excluded from the class are the Defendant; any entities in which it has a
 2   controlling interest; its agents and employees; and any Judge to whom this action is assigned
 3   and any member of such Judge’s staff and immediate family.
 4         46.    Plaintiffs propose that they serve as class representatives.
 5         47.    Plaintiffs and the Class have all been harmed by the actions of Defendant.
 6         48.    Numerosity is satisfied. There are thousands of class members. Individual
 7   joinder of these persons is impracticable.
 8         49.    There are questions of law and fact common to Plaintiffs and to the Class,
 9   including, but not limited to:
10                a.     Whether PennyMac assessed Pay-to-Pay Fees on Class members;
11                b.     Whether PennyMac breached its contracts with borrowers by charging
12         Pay-to-Pay Fees not authorized by their mortgage agreements;
13                c.     Whether PennyMac violated the Rosenthal Act by charging Pay-to-Pay
14         Fees not due;
15                d.     Whether PennyMac violated the UCL;
16                e.     Whether PennyMac’s business practices are unfair;
17                f.     Whether PennyMac’s business practices are unlawful;
18                g.     Whether PennyMac’s cost to process Pay-to-Pay Transactions is less
19         than the amount that it charged for Pay-to-Pay Fees;
20                h.     Whether Plaintiffs and the Class were damaged by PennyMac’s conduct;
21                i.     Whether Plaintiffs and the Class are entitled to actual and/or statutory
22         damages as a result of PennyMac’s actions;
23                j.     Whether Plaintiffs and the Class are entitled to restitution;
24                k.     Whether Plaintiffs and the Class are entitled to attorney’s fees and costs.
25         50.    Plaintiffs’ claims are typical of the claims of the Class members. PennyMac
26   charged them Pay-to-Pay Fees in the same manner as the rest of the Class members.
27   Plaintiffs and the Class members entered into uniform covenants in their Mortgage


                                       CLASS ACTION COMPLAINT - 9
        Case 5:20-cv-01052 Document 1 Filed 05/18/20 Page 10 of 19 Page ID #:10




 1   Agreements that prohibit Pay-to-Pay charges or, at most, cap the amount of Pay-to-Pay
 2   Fees allowed to be charged at the actual amount disbursed by PennyMac to process Pay-to-
 3   Pay Transactions.
 4         51.    Plaintiffs are adequate class representatives because their interests do not
 5   conflict with the interests of the class members and they will adequately and fairly protect
 6   the interests of the class members. Plaintiffs have taken actions before filing this amended
 7   complaint, by hiring skilled and experienced counsel, and by making a pre-suit demand on
 8   behalf of class members to protect the interests of the class.
 9         52.    Common questions of law and fact predominate over questions affecting only
10   individual class members, and a class action is the superior method for fair and efficient
11   adjudication of this controversy.
12         53.    The likelihood that individual members of the class will prosecute separate
13   actions is remote due to the time and expense necessary to conduct such litigation.
14                                          COUNT I
                  Violation of the Rosenthal Fair Debt Collection Practices Act
15                        Cal. Civ. Code §§ 1788 et seq. (Rosenthal Act)
                               On behalf of Plaintiffs and the Class
16
           54.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.
17
18         55.    The Rosenthal Act applies to PennyMac because it regularly engages in debt
19
     collection as defined by the statute. Cal. Civ. Code § 1788.2.
20
           56.    PennyMac knew that the Pay-to-Pay Fees were not expressly set out in the
21
22   Mortgage Agreement or the mortgage agreements of the other Class Members, yet it
23   collected them anyway.
24
25
26
27


                                         CLASS ACTION COMPLAINT - 10
        Case 5:20-cv-01052 Document 1 Filed 05/18/20 Page 11 of 19 Page ID #:11



           57.    The Rosenthal Act makes it illegal to represent that consumer debt “may be
 1
 2   increased by the addition of . . . charges if, in fact, such fees and charges may not be legally
 3
     added to the existing obligation.” Cal. Civ. Code § 1788.13(e).
 4
           58.    By assessing Pay-to-Pay Fees, PennyMac represented that the mortgage loan
 5
 6   debts of Plaintiffs and the Class Members may be increased by the addition of the Pay-to-
 7   Pay Fees, even though Pay-to-Pay Fees may not be legally added to the existing obligation.
 8
           59.    This conduct violated the Rosenthal Act.
 9
10         60.    The Rosenthal Act also prohibits “collecting or attempting to collect from the
11   debtor the whole or any part of the debt collector’s fee or charge for services rendered, or
12
     other expense incurred by the debt collector’s fee or charge for services rendered, or other
13
14   expense incurred by the debt collector in the collection of the consumer debt, except as

15   permitted by law.” Cal. Civ. Code § 1788.14.
16
           61.    When PennyMac collected Pay-to-Pay Fees from Plaintiffs and the Class
17
18   Members, it collected (or attempted to collect) fees or charges for services rendered that

19   were not permitted by law. This conduct violated the Rosenthal Act.
20
           62.    By charging Pay-to-Pay Fees, a portion of which it retains, PennyMac acted in
21
     violation of the federal Fair Debt Collection Practices Act, which prohibits “the collection
22
23   of any amount (including any interest, fee, charge, or expense incidental to the principal
24
     obligation) unless such amount is expressly authorized by the agreement creating the debt
25
     or permitted by law.” 15 U.S.C. § 1692f(1).
26
27


                                      CLASS ACTION COMPLAINT - 11
        Case 5:20-cv-01052 Document 1 Filed 05/18/20 Page 12 of 19 Page ID #:12



           63.    The mortgage agreements of Plaintiffs and the Class Members do not
 1
 2   expressly authorize PennyMac to collect Pay-to-Pay Fees. At most, the Uniform Mortgages
 3
     permit PennyMac to collect the actual amount disbursed to process the Pay-to-Pay
 4
     Transactions.
 5
 6         64.    Although the mortgage agreements of Plaintiffs and the Class Members do
 7   not expressly authorize collection of Pay-to-Pay Fees, PennyMac collected such fees
 8
     anyway.
 9
10         65.    In so doing, PennyMac violated 15 U.S.C. § 1692f.
11         66.    The Rosenthal Act makes it illegal for any entity covered by the Rosenthal Act
12
     to violate the federal FDCPA. Cal. Civ. Code § 1788.17. By violating the federal FDCPA,
13
14   PennyMac violated the Rosenthal Act

15         67.    Plaintiffs and the Class Members were harmed when PennyMac violated the
16
     Rosenthal Act through the above-described conduct.
17
18         68.    As a result of each and every violation of the Rosenthal Act, Plaintiffs and the

19   Class Members are entitled to any actual damages pursuant to Cal. Civ. Code § 1788.30(a);
20
     statutory damages for a knowing or willful violation, pursuant to Cal. Civ. Code §§
21
     1788.30(b), 1788.17, and 1788.32, to the full extent provided by law; and reasonable
22
23   attorneys’ fees and costs under Cal. Civ. Code § 1788.30(c).
24                                          COUNT II
25                      Violation of California’s Unfair Competition Law
                             Cal. Bus. & Prof. Code § 17200, et seq.
26                             On behalf of Plaintiffs and the Class

27         69.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein..


                                      CLASS ACTION COMPLAINT - 12
        Case 5:20-cv-01052 Document 1 Filed 05/18/20 Page 13 of 19 Page ID #:13



           70.     The California Unfair Competition Law “UCL” defines unfair business
 1
 2   competition to include any “unlawful, unfair, or fraudulent” act or practice. Cal. Bus. &
 3
     Prof. Code § 17200.
 4
                                           Unlawful Prong
 5
 6         71.     A business act or practice is “unlawful” under the UCL if it violates any other
 7   law or regulation.
 8
           72.     PennyMac’s conduct violates the Rosenthal Act and the FDCPA. These
 9
10   violations are sufficient to support Plaintiffs’ and the Class’ claim under the unlawful prong
11   of the UCL.
12
           73.     The Rosenthal Act applies to PennyMac because it regularly engages in debt
13
14   collection as defined by the statute. Cal. Civ. Code § 1788.2.

15         74.     PennyMac knew that the Pay-to-Pay Fees were not expressly set out in the
16
     Mortgage Agreement or the mortgage agreements of the other Class Members, yet it
17
18   collected them anyway.

19         75.     The Rosenthal Act makes it illegal to represent that consumer debt “may be
20
     increased by the addition of . . . charges if, in fact, such fees and charges may not be legally
21
     added to the existing obligation.” Cal. Civ. Code § 1788.13(e).
22
23         76.     By assessing Pay-to-Pay Fees, PennyMac represented that the mortgage loan
24
     debts of Plaintiffs and the Class Members may be increased by the addition of the Pay-to-
25
     Pay Fees, even though Pay-to-Pay Fees may not be legally added to the existing obligation.
26
27         77.     This conduct violated the Rosenthal Act.


                                      CLASS ACTION COMPLAINT - 13
        Case 5:20-cv-01052 Document 1 Filed 05/18/20 Page 14 of 19 Page ID #:14



           78.    The Rosenthal Act also prohibits “collecting or attempting to collect from the
 1
 2   debtor the whole or any part of the debt collector’s fee or charge for services rendered, or
 3
     other expense incurred by the debt collector’s fee or charge for services rendered, or other
 4
     expense incurred by the debt collector in the collection of the consumer debt, except as
 5
 6   permitted by law.” Cal. Civ. Code § 1788.14.
 7         79.    When PennyMac collected Pay-to-Pay Fees from Plaintiffs and the Class
 8
     Members, it collected (or attempted to collect) fees or charges for services rendered that
 9
10   were not permitted by law. This conduct violated the Rosenthal Act.
11         80.    By charging Pay-to-Pay Fees, a portion of which it retains, PennyMac acted in
12
     violation of the federal Fair Debt Collection Practices Act, which prohibits “the collection
13
14   of any amount (including any interest, fee, charge, or expense incidental to the principal

15   obligation) unless such amount is expressly authorized by the agreement creating the debt
16
     or permitted by law.” 15 U.S.C. § 1692f(1).
17
18         81.    The mortgage agreements of Plaintiffs and the Class Members do not

19   expressly authorize PennyMac to collect Pay-to-Pay Fees. At most, the Uniform Mortgages
20
     permit PennyMac to collect the actual amount disbursed to process the Pay-to-Pay
21
     Transactions.
22
23         82.    Although the mortgage agreements of Plaintiffs and the Class Members do
24
     not expressly authorize collection of Pay-to-Pay Fees, PennyMac collected such fees
25
     anyway.
26
27         83.    In so doing, PennyMac violated 15 U.S.C. § 1692f.


                                     CLASS ACTION COMPLAINT - 14
        Case 5:20-cv-01052 Document 1 Filed 05/18/20 Page 15 of 19 Page ID #:15



           84.    The Rosenthal Act makes it illegal for any entity covered by the Rosenthal Act
 1
 2   to violate the federal FDCPA. Cal. Civ. Code § 1788.17. By violating the federal FDCPA,
 3
     PennyMac violated the Rosenthal Act
 4
           85.    As a result of the above conduct, Plaintiffs and the Class have suffered
 5
 6   economic injury, and PennyMac has been unjustly enriched at their expense. PennyMac has
 7   been unjustly enriched by obtaining revenues and profits that it would not have obtained
 8
     otherwise absent its unlawful conduct.
 9
10         86.    Through its unlawful acts and practices, PennyMac has improperly obtained
11   money from Plaintiff and the members of the Class. As such, Plaintiffs request that the
12
     Court cause PennyMac to restore the money to Plaintiff and the Class and enjoin PennyMac
13
14   from continuing to violate the Rosenthal Act, FDCPA, and UCL. Plaintiffs’ mortgage

15   continues to be serviced by PennyMac, and they intend to make mortgage payments over
16
     the phone in the future. Absent an injunction, Plaintiffs and the Class Members may be
17
18   irreparably harmed and/or denied an effective and complete remedy.

19                                            Unfair Prong
20
           87.    In addition, a business act or practice is “unfair” under the UCL if it offends
21
     an established public policy or is immoral, unethical, oppressive, unscrupulous or
22
23   substantially injurious to consumers.
24
           88.    PennyMac’s actions constitute “unfair” business practices because, as alleged
25
     above, PennyMac engaged in the immoral, unethical, oppressive, and unscrupulous practice
26
27   of charging Pay-to-Pay Fees not authorized by the Uniform Mortgages or applicable law.


                                      CLASS ACTION COMPLAINT - 15
        Case 5:20-cv-01052 Document 1 Filed 05/18/20 Page 16 of 19 Page ID #:16



     PennyMac’s unfair practice was substantially injurious to consumers, who were forced to
 1
 2   pay $5 each time they wished to make payments by phone. Because PennyMac charged fees
 3
     well above the actual cost of providing phone payment services, there are no countervailing
 4
     benefits to consumers or competition that outweigh the injuries suffered by Plaintiffs and
 5
 6   the Class.
 7         89.    As a result of the above conduct, Plaintiffs have suffered economic injury, and
 8
     PennyMac has been unjustly enriched at the expense of Plaintiffs and members of the Class.
 9
10   PennyMac has been unjustly enriched by obtaining revenues and profits that it would not
11   have obtained otherwise absent its unlawful conduct.
12
           90.    Through its unlawful acts and practices, PennyMac has improperly obtained
13
14   money from Plaintiffs and the Class Members. As such, Plaintiffs request that the Court

15   cause PennyMac to restore the money to Plaintiffs and the Class and enjoin PennyMac
16
     from continuing to violate the UCL in the future. Plaintiffs’ mortgage continues to be
17
18   serviced by PennyMac, and they intend to make mortgage payments over the phone in the

19   future. Absent an injunction, Plaintiffs and the Class Members may be irreparably harmed
20
     and/or denied an effective and complete remedy.
21
22                                        COUNT III
                                      Breach of Contract
23                             On Behalf of Plaintiffs and the Class
24         91.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.
25         92.    Plaintiffs and the Class Members entered into contracts with PennyMac.
26   PennyMac breached its contracts with Plaintiffs and the Class Members when it charged
27   Pay-to-Pay Fees not agreed to in their mortgage agreements, specifically prohibited by their


                                      CLASS ACTION COMPLAINT - 16
        Case 5:20-cv-01052 Document 1 Filed 05/18/20 Page 17 of 19 Page ID #:17




 1   mortgage agreements, and in excess of the amounts actually disbursed by PennyMac to pay
 2   for the cost of Pay-to-Pay Transactions.
 3           93.   Plaintiffs purchased a home subject to the Mortgage Agreement. See Ex. A.
 4           94.   At some point, PennyMac was assigned the servicing rights to the loan. As
 5   servicer, PennyMac has the right to collect payments and perform services for the borrower
 6   on behalf of the lender. The Mortgage Agreement provides that the loan servicer possesses
 7   a “partial interest in” the Note, which may be transferred. See Ex. A ¶ 20. The Mortgage
 8   Agreement further provides that “[t]he covenants and agreements of this Security
 9   Instrument shall bind (except as provided in section 20) and benefit the successors and
10   assigns of Lender.” Ex. A ¶ 13. PennyMac thus became bound as an assignee to the
11   Mortgage Agreement at the time it acquired the servicing rights to the subject mortgage
12   loan.
13           95.   Each time Plaintiffs make mortgage payments over the phone, PennyMac
14   charges them a Pay-to-Pay Fee. For example, on November 27, 2019, December 28, 2019,
15   and February 27, 2020, PennyMac charged Plaintiffs a $6.75 Pay-to-Pay Fee for making a
16   payment over the phone. These fees are not authorized by the Mortgage Agreement.
17           96.   These fees were not authorized by the Mortgage Agreement.
18           97.   Like other borrowers whose mortgages are serviced by PennyMac, Plaintiffs’
19   Mortgage Agreement incorporates standard language from Fannie Mae model mortgages.
20   And like other Fannie Mae mortgages, the Mortgage Agreement states that the servicer “may
21   not charge fees that are expressly prohibited by this Security Instrument, or by Applicable
22   Law.” Ex. A ¶ 14.
23           98.   The Mortgage Agreement states that “[t]his Security Instrument shall be
24   governed by federal law and the law of the jurisdiction in which the Property is located,” i.e.,
25   California. Ex. A ¶ 16. It further states that “Lender may not charge fees that are expressly
26   prohibited by this Security Instrument or by Applicable Law.” Id. ¶ 14.
27


                                      CLASS ACTION COMPLAINT - 17
            Case 5:20-cv-01052 Document 1 Filed 05/18/20 Page 18 of 19 Page ID #:18




 1             99.    “Applicable Law” is defined as “all controlling applicable federal, state and
 2   local statutes, regulations, ordinances and administrative rules and orders (that have the
 3   effect of law) as well as all applicable final, non-appealable judicial opinions.” Ex. A at 2 ¶
 4   (J).
 5             100. Charging Pay-to-Pay Fees not authorized by the Mortgage Agreement violated
 6   the Rosenthal Act, i.e., California law. See Cal. Civ. Code §§ 1788.13(e), 1788.14(b), 1788.17.
 7             101. By collecting Pay-to-Pay Fees in violation of “Applicable Law,” i.e., the
 8   Rosenthal Act, PennyMac breached the uniform covenants of the Mortgage Agreement.
 9             102. Even if the Pay-to-Pay Fees could somehow be construed as a default-related
10   fee under ¶ 9, “Protection of Lender’s Interest in the Property and Rights Under This
11   Security Instrument” section, that section permits only “amounts disbursed by lender” to
12   become the debt of the borrower. See Ex. A ¶ 9 (emphasis added). By assessing more than
13   the amounts it actually disbursed to the balance of Plaintiffs’ mortgage, PennyMac violated
14   Paragraph 9 of the Mortgage Agreement.
15             103. Because the above provisions are contained in the “Uniform Covenants”
16   section of the Mortgage Agreement, PennyMac has breached their contracts on a class-wide
17   basis.
18             104. Plaintiffs and the members of the Class were damaged by PennyMac’s breach.
19                                      PRAYER FOR RELIEF
20             Wherefore, Plaintiffs, on behalf of themselves and others similarly situated,
21   respectfully request that the Court:
22             105. Certify the proposed Class;
23             106. Award damages, including compensatory and exemplary damages, to Plaintiffs
24   and the Class in an amount to be determined at trial;
25             107. Award statutory damages and/or penalties to Plaintiffs and the Class;
26             108. Permanently enjoin PennyMac from the wrongful and unlawful conduct
27   alleged herein;


                                        CLASS ACTION COMPLAINT - 18
        Case 5:20-cv-01052 Document 1 Filed 05/18/20 Page 19 of 19 Page ID #:19




 1         109. Award Plaintiffs and the Class their expenses and costs of suit, including
 2   reasonable attorneys’ fees to the extent provided by law;
 3         110. Award pre- and post-judgment interest to the extent provided by law; and
 4         111. Award such further relief as the Court deems appropriate.
 5            PLAINTIFFS DEMAND A JURY ON ALL ISSUES SO TRIABLE.
 6
 7   Dated:       May 18, 2020                      Respectfully Submitted,
                                                    __/s/_Hassan A. Zavareei____
 8
                                                    Hassan A. Zavareei (SBN 181547)
 9                                                  Kristen G. Simplicio (SBN 263291)
                                                    TYCKO & ZAVAREEI LLP
10
                                                    1828 L Street NW, Suite 1000
11                                                  Washington, D.C. 20036
                                                    202-973-0900 (p)
12
                                                    202-973-0950 (f)
13                                                  hzavareei@tzlegal.com
                                                    ksimplicio@tzlegal.com
14
15                                                  Annick M. Persinger (SBN 272996)
                                                    V Chai Oliver Prentice (SBN 309807)
16                                                  TYCKO & ZAVAREEI LLP
17                                                  1970 Broadway, Suite 1070
                                                    Oakland, CA 94612
18                                                  510-254-6808 (p)
19                                                  202-973-0950 (f)
                                                    apersinger@tzlegal.com
20                                                  vprentice@tzlegal.com
21
                                                    Todd A. Walburg (SBN 213063)
22                                                  BAILEY & GLASSER LLP
23                                                  475 14th Street, Suite 610
                                                    Oakland, California 94612
24                                                  Telephone: (510) 207-8633
25                                                  Facsimile: (510) 463-0241
                                                    twalburg@baileyglasser.com
26
27                                                  Counsel for Plaintiff and the Proposed Class



                                      CLASS ACTION COMPLAINT - 19
